                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

    Deleon Haratio Holmes,                     Crim. No. 4:04-cr-00811-TLW-1
                                               C/A No. 4:21-cv-01130-TLW
                PETITIONER

          v.
                                                              Order
    United States of America,

                RESPONDENT



         This matter comes before the Court for consideration of Petitioner Deleon

Haratio Holmes’ habeas corpus petition to vacate, set aside, or correct a sentence

pursuant to 28 U.S.C. § 2255. In light of the Government’s position that his § 924(c)

gun conviction should be vacated, and that it does not object to a time-served sentence

on the other counts, as a result of recent United States Supreme Court and Fourth

Circuit Court of Appeals caselaw requiring that a new sentence be imposed, the

petition is granted; his conviction on Count 3 is vacated. He has served approximately

184 months (15 years, 4 months) in prison.

         In December 2004, Petitioner was charged with, and ultimately pled guilty to,

three counts: a drug conspiracy involving 5 kilograms or more of cocaine under 21

U.S.C. § 846 (Count 1), attempted Hobbs Act robbery under 18 U.S.C. § 1951(a)

(Count 2), and aiding and abetting the use of a firearm during a crime of violence

under 18 U.S.C. §§ 924(c) and 2 (Count 3).1 Based on the law applicable at the time,



1As to the drug conspiracy count, he was originally charged with both 5 kilograms or
more of cocaine and 50 grams or more of crack, but he only pled guilty to the cocaine

                                           1
the PSR classified him as a career offender. PSR ¶ 72.

       After Petitioner’s original sentencing, the Government filed a motion pursuant

to Rule 35(b) asking the Court to reduce Petitioner’s sentence based on the

substantial assistance he provided to the Government in the investigation and

prosecution of numerous other drug dealers, including testifying at trial. ECF No.

436. After a hearing, the Court granted the Government’s motion and resentenced

him to 230 months (19 years, 2 months) imprisonment, consisting of 175 months on

Count 1 and 160 months on Count 2, and 55 months consecutive on Count 3. ECF No.

446.

       On April 2, 2021, the Fourth Circuit authorized Petitioner to file this new

§ 2255 habeas petition. ECF No. 513. In the petition, he seeks resentencing, arguing

that his conviction on Count 3—the § 924(c) count—should be vacated because

attempted Hobbs Act robbery is no longer a valid § 924(c) predicate conviction in light

of the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019).

ECF No. 515 at 4. The Government responded in support as follows:

       [T]he Government agrees with the Petitioner’s argument that his
       conviction on Count Three was based on a predicate crime of Hobbs Act
       attempted robbery, which no longer qualifies as a crime of violence
       pursuant to Davis and the Fourth Circuit Court of Appeal’s decision in
       United States v. Taylor, 979 F.3d 203 (4th Cir. 2020). For these reasons,
       Petitioner’s § 924(c) conviction should be vacated, and he should be
       resentenced.


portion of the charge. See Plea Tr. 16:3–17:8.

As to the § 924(c) count, he was originally charged with use of a firearm during both
a drug trafficking crime and a crime of violence (the attempted robbery), but he only
pled guilty to the attempted robbery portion of the charge. See Plea Tr. 29:19–24.


                                          2
      ...

      In Davis, the Supreme Court held that the definition of “crime of
      violence” in 18 U.S.C. § 924(c)(3)(B)—the residual clause—is
      unconstitutionally vague. The Supreme Court’s decision in Davis is a
      new substantive rule and, as such, applies retroactively to cases on
      collateral review. See In re Hammoud, 931 F.3d 1032, 1039 (11th Cir.
      2019) (per curiam).

      Post-Davis, for a “crime of violence” to sustain a § 924(c) conviction, it
      must qualify as a “crime of violence” under the elements/force clause of
      18 U.S.C. § 924(c)(3)(A). In United States v. Taylor, the Fourth Circuit
      Court of Appeals held that an attempted Hobbs Act robbery is not a
      “crime of violence” under 18 U.S.C. § 924(c)(3)(A). 979 F.3d 203 (4th Cir.
      2020) (cert. petition pending). In the present case, [Holmes’] guilty plea
      for Count Three was based on a predicate crime of attempted Hobbs Act
      robbery pursuant to 18 U.S.C. § 1951. (ECF 35). Based on Davis and
      Taylor, attempted Hobbs Act robbery is no longer a “crime of violence”.
      As such, Holmes’ § 924(c) conviction should be vacated, and he should
      be resentenced.

ECF No. 524 at 1–3. The Government also noted that Petitioner has been in custody

since February 2006 and is currently scheduled for release in September 2022. Id. at

3 n.1. For that reason and based on Davis and Taylor, the Government states that it

“would not object to the Court vacating [his] conviction on Count Three and reducing

his sentences on Counts One and Two to time-served.” Id.

      In light of these recent decisions from the Supreme Court and Fourth Circuit,

the Court concludes that it is required to resentence Petitioner. As noted above, the

underlying crime of violence for his § 924(c) conviction was the attempted Hobbs Act

robbery in Count 2. But the Fourth Circuit has now concluded that “[b]ecause the

elements of attempted Hobbs Act robbery do not invariably require the use,

attempted use, or threatened use of physical force, the offense does not qualify as a

crime of violence under § 924(c).” Taylor, 979 F.3d at 205. Likewise, the Supreme


                                          3
Court has concluded that § 924(c)’s residual clause—the only other possible way to

rely   on   the   attempted   robbery   to    support   his   § 924(c)   conviction—is

unconstitutionally vague. Davis, 139 S. Ct. at 2336. In light of these binding,

retroactively-applicable opinions from the Supreme Court and Fourth Circuit, the

Court concludes that his and the Government’s position that his § 924(c) conviction

in Count 3 must be vacated, is mandated by the cases cited.

       For these reasons, Petitioner’s conviction on Count 3 is VACATED. Because he

has already served more than the 175-month sentence on Count 1 and the 160-month

sentence on Count 2, the Court will resentence him on those counts to time served.2

An amended judgment will follow.




2Again, Petitioner has served approximately 184 months of the 230-month sentence
imposed by the undersigned. The reduction is based solely on changes in law that
now apply to his case, which is conceded by the Government. Additionally, the
Federal Bureau of Prisons has indicated that, absent the new caselaw, Petitioner
would be released from custody on September 4, 2022, after serving about 199
months, in light of good behavior time credit.

The Court concludes that it is appropriate to resentence Petitioner on Counts 1 and
2 to time served, rather than leaving the current 175-month and 160-month sentences
in place. If the Court were to leave those sentences in place, then the time that he
has served in excess of those sentences could be used as credit against any future
revocation sentence. The need to protect the public and need for deterrence counsel
against such an approach. See 18 U.S.C. §§ 3553(a)(2)(B)–(C) (requiring a district
court to consider these two factors when imposing a sentence). Pursuant to United
States v. Ketter, 908 F.3d 61 (4th Cir. 2018), to the extent that sentences of time
served constitute an upward variance, having carefully considered the record in this
case and the § 3553(a) factors, the Court concludes that such a variance is warranted.
See also United States v. Jackson, 952 F.3d 492, 502 (4th Cir. 2020) (“[W]e conclude
that the district court did not abuse its discretion in reducing Jackson's sentence to
time served and ordering his immediate release but denying his request to bank time
for credit against future supervised release violations.”).


                                          4
     IT IS SO ORDERED.

                           s/ Terry L. Wooten
                           Terry L. Wooten
                           Senior United States District Judge

June 21, 2021
Columbia, South Carolina




                             5
